BAIME, J.A.D.,
concurring.
What goes on in other people’s bedrooms is a question that has intrigued me since reaching puberty, but it is none of my business. I thus find it distasteful to uphold the denial of health insurance to the dependents of a deserving segment of the workforce merely because of their sexual predilections. To be sure, the State Health Benefits Program Act (N.J.S.A. 52:14-17.25 et seq.) is neutral both with respect to gender and sexual orientation. However, the statutory reference to “employee’s spouse” in the Act’s definition of “dependents,” N.J.S.A. 52:14-17.26(d), indirectly discriminates against homosexual domestic partners who, because they are unable to enter into lawful marriage, are denied health benefits routinely enjoyed by similarly situated heterosexuals. The State seeks to perpetuate this injustice essentially on the grounds of administrative convenience. But other states, cities and private institutions have extended employee benefits to same-sex domestic partners without the severe dislocations envisioned by the Attorney General. The short answer to the State’s argument is that it can be done, but New Jersey chooses not to do it.
Despite this evident unfairness, I join in the decision of the court essentially for the reasons expressed by Judge Shebell. It is not our function as judges to construe statutes in accordance with our privately held views of justice. Instead, we must apply the law as written. The statutory language is crystal clear. There is no room for interpretation. We are obliged to enforce the clearly expressed legislative intent.
Nor does the New Jersey Constitution afford a remedy. Appellants point to a lengthening line of decisions in which the courts have relied upon state constitutional provisions in creating new rights and remedies. They argue that good law is simply a matter of fairness, and what is just in a given case merely requires us to summon the state constitution to rationalize the appropriate re-*464suit. • But we would be myopic were we to see only the case before us. When the people perceive that they are not justly governed, the rallying cry is to throw the rascals out. But we judicial rascals are not answerable to the electorate and, absent calumny, enjoy the powers of our office for life. We must take care not to read the constitution to embrace subjects never thought to be within its reach. The more the state constitution is found to be intolerant of disagreement, the deadlier becomes the grip upon the people’s inventiveness. Cf. State v. Funicello, 60 N.J. 60, 71, 286 A.2d 55 (C.J. Weintraub, concurring), cert. denied, 408 U.S. 942, 92 S.Ct. 2849, 33 L.Ed.2d 766 (1972). The price of such intolerance may be sterility. Ibid.
The most cherished principle in our system is that government rests on the consent of the governed. The central idea is that in the meandering course of history, there is time for visions and revisions — for mistakes to be made by the people and rectified by the people. Democracy has its price. Good people are sometimes hurt, even destroyed, in the process. But, surely, the judiciary does not have a monopoly on justice. Appellants must seek redress in another forum.